Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the species of Group I, Figures 1-5 and 9-13 is acknowledged.  Applicant's indication that claims 1-20 read on the elected embodiment of Group I is noted.  However, since claim 8 recites “the body comprises two edges that intersect at a corner of the body, the internal fluid passage of the fluid port comprising an opening that extends through the two edges”; and claim 9 recites “the body comprises an edge that extends a length from an end portion of the body to an opposite end portion of the body, … of the edge” and since the elected embodiment clearly has no such features, claims 8 and 9 are deemed not to read on the elected embodiment.  Also, it appears that the elected embodiment has no such features “the fluid port comprises an opening that extends through a corner of the body” as in claim 7.  Please clarify.
Therefore, claims 8 and 9 have been withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parchman (5,845,806).  Parchman discloses an inflatable packaging cushion (10) comprising a body (12; 12A, 12B) comprising at least one inflatable chamber (14), a valve/fluid port (18) including an internal fluid passage that fluidly communicates with the at least one inflatable chamber such that the fluid portion is configured to allow fluid to enter and exit the at least one inflatable chamber through the internal fluid passage for respective inflation and deflation of the at least one inflatable chamber, and at least one elongate closure strip (38, 38A, 38B; Fig. 5) extending within the fluid passage of the fluid port.  The at least one elongate closure strip being configured to be moved between a sealed position that closes the internal fluid passage and an unsealed position that opens the internal fluid passage (column 5, lines 23-46).
As to claim 2, Parchman further discloses the body comprises a chamber segment (Fig. 2) that includes the at least one inflatable chamber, and a neck segment (a section connected between the body 12 and the fluid port; Fig.s 1-2) that extends outward from the chamber segment and the neck segment includes the fluid port.
As to claim 3 Parchman discloses the at least one elongate closure strip comprises a resealable compression-type zipperless closure, as commonly used on ZIPLOC plastic bag/at least one snap strip (column 5, lines 23-30). 

As to claim 6, Parchman discloses the at least one inflatable chamber comprises at least two inflatable chambers (Fig.s 1-2).
As to claims 10 and 18, Parchman discloses the inflatable packaging cushion as above comprises the resealable compression-type zipperless closure, as commonly used on ZIPLOC plastic bag/at least one snap strip extending within the neck segment of the body, and the at least one snap strip being configured to be selectively moved between a sealed position that closes the internal fluid passage and an unsealed position that opens the internal fluid passage.
As to claim 12, the inflatable packaging cushion as above comprises the resealable compression-type zipperless closure, as commonly used on ZIPLOC plastic bag/at least one snap strip comprises a male snap head having a flange and a female snap groove having hooks which is old and conventional in the ZIPLOC.
As to claims 13, 15-17, and 19-20, see Fig.s 1-2 and 5-6.

Claim(s) 1-5, 7, 10-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newburger (5,240,112).  Newburger discloses an inflatable packaging cushion (10) comprising a body (Fig.s 1-3) comprising at least one inflatable chamber, a fluid port (18) including an internal fluid passage (20) that fluidly communicates with the at least one inflatable chamber such that the fluid portion is configured to allow fluid to enter and exit the at least one inflatable chamber through the internal fluid passage for respective inflation and .
As to claim 2, Newburger further discloses the body comprises a chamber segment (Fig. 1) that includes the at least one inflatable chamber, and a neck segment (18) that extends outward from the chamber segment and the neck segment includes the fluid port.
As to claim 3 Newburger discloses the at least one elongate closure strip comprises male and female interlockable portions/at least one snap strip (22, 24; column 3, lines 28-31). 
As to claim 4, Newburger discloses the at least one elongate closure strip comprises male and female interlockable portions/at least one snap strip that is configured to be moved from the sealed position to the unsealed position by squeezing the body at opposite ends of the at least one snap strip.
As to claim 7, Newburger further discloses the internal fluid passage of the fluid port comprises an opening that extends through a corner of the body (Fig. 1).
As to claims 10 and 18, Newburger discloses the inflatable packaging cushion as above comprises the male and female interlockable portions/at least one snap strip extending within the neck segment of the body, and the at least one snap strip being configured to be selectively moved between a sealed position that closes the internal fluid passage and an unsealed position that opens the internal fluid passage.
As to claim 12, see Fig.s 2-3.
As to claims 13, 15-17, and 19-20, see Fig.s 1-3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parchman or Newburger in view of Ackerman et al. (2010/0303390; hereinafter Ackerman).
As to claim 7, to the extent that Parchman fails to disclose the internal fluid passage of the fluid port comprises an opening that extends through a corner of the body in lieu of a midpoint of the body (see Fig. 2 of Parchman), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable packaging cushion of Parchman so the inflatable packaging cushion is constructed with the opening of the internal fluid passage of the fluid port extends through a corner of the body instead of the midpoint of the body because the selection of the specific for the opening of the internal fluid passage such as at the midpoint of the body or at a corner of the body would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 14, to the extent that Parchman or Newburger fails to show the at least one snap strip comprises at least three snap strips.  Ackerman teaches that it is old and conventional in the packaging art to provide at least three snap strips for sealing and/or unsealing.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Ackerman to modify the inflatable packaging cushion of Parchman or Newburger so the at least one snap strip comprises at least three snap strips for better retaining fluid within the chamber.  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN K BUI/Primary Examiner, Art Unit 3736